138 Nev., Advance Opinion g I
                           IN THE SUPREME COURT OF THE STATE OF NEVADA


                     KIMBERLY D. TAYLOR, AN                               No. 83847
                     INDIVIDUAL,
                     Appellant,
                     vs.
                     KEITH BRILL, M.D., FACOG, FACS,
                     AN INDIVIDUAL; AND WOMEN'S
                                                                            FILE
                     HEALTH ASSOCIATES OF
                     SOUTHERN NEVADA-MARTIN, PLLC,
                     A NEVADA PROFESSIONAL LIMITED
                     LIABILITY COMPANY,                                     C IEF DERRY CLERK
                     Respondents.


                                Motion for disqualification of a supreme court justice in an
                    appeal from a judgment on a jury verdict in a medical malpractice action.
                                Motion denied.


                    Breeden & Associates, PLLC, and Adam J. Breeden, Henderson,
                    for Appellant.

                    McBride Hall and Robert C. McBride and Heather S. Hall, Las Vegas,
                    for Respondents.




                    BEFORE THE SUPREME COURT, EN BANC.'




                          'The Honorable Douglas W. Herndon, Justice, did not participate in
                    the decision of this motion. And, the Honorable Abbi Silver having retired,
                    this matter was decided by a five-justice court.
SUPREME COURT
     OF
   NEVADA

(0) 1947A   eageD
                                                                              72- 3 13t2
                                                  OPINION

                By the Court, HARDESTY, J.:
                              Nevada Code of Judicial Conduct 2.11(A)(6)(d) requires judges
                to disqualify themselves from cases where they "previously presided as a
                judge over the matter in another court." Here, we consider whether a
                former district judge, now a supreme court justice, who was assigned a case
                in district court but never heard or decided any matters in that case before
                it was reassigned, "presided" over that case such that the justice must be
                disqualified from hearing the case on appeal.             We conclude that
                disqualification is not required under these facts, as the justice did not
                preside over the case in district court, and therefore deny the motion to
                disqualify.
                                               BACKGROUND
                              Following briefing in this appeal, Justice Douglas Herndon filed
                a notice of voluntary disclosure informing the parties that he had inherited
                the underlying matter on September 8, 2020, while serving as a district
                judge and that he had retained it until he left the bench on December 31,
                2020. His disclosure stated that the matter never appeared on his calendar
                and that he had no knowledge about the case before the instant appeal. He
                explained that he had no bias or prejudice as to any of the parties or issues
                and concluded there was no basis for disqualification.
                              Now, appellant Kimberly D. Taylor moves to disqualify Justice
                Herndon, contending that NCJC 2.11(A)(6)(d) is a mechanical rule that
                requires disqualification whenever a judge previously presided over a
                matter. Taylor points to the mandatory nature of the rule in asserting that
                it contains no exceptions and does not require an inquiry into the judge's
                involvement in the case.       Justice Herndon responds that he saw no
                documents and performed no work on the case in district court and "had no
SUPREME COURT
         OF
      NEVADA


(0) I 947A
                                                       2
                knowledge at all of the [case's] existence." He therefore asserts that his
                impartiality could not reasonably be questioned, that the rule does not
                require disqualification, and that he has a general duty to hear and decide
                cases where disqualification is not required. Respondents Keith Brill and
                Women's Health Associates of Southern Nevada-Martin, PLLC (collectively,
                Brill) also oppose the disqualification motion. Brill's counsel asserts that
                he was counsel of record in the district court proceedings and that Justice
                Herndon did not hear or decide any matters while the case was assigned to
                him. Brill argues that because Justice Herndon took no action in the case,
                he does not need to disqualify himself.
                                               DISCUSSION
                            NCJC 2.11(A)(6)(d) provides as follows: "A judge shall
                disqualify himself or herself in any proceeding in which the judge's
                impartiality might reasonably be questioned, including but not limited to
                the following circumstances: . . . [t]he judge.. . previously presided as a
                judge over the matter in another court." Our code of judicial conduct is
                based on the American Bar Association's (ABA) model code. See In re Nev.
                Code of Judicial Conduct, ADKT No. 427 (Order) (Nev. Dec. 17, 2009)
                (recognizing that Nevada adopted the ABA's revised Model Code of Judicial
                Conduct). Using the comments to Model Rule 2.11(A)(6)(d) as a starting
                point, we observe that they do not discuss the judicial activity encompassed
                by the phrase "previously presided as a judge over" so as to clarify when the
                rule would require disqualification. See generally Model Code of Judicial
                Conduct 2.11, cmts. Indeed, Taylor and Brill do not point to, and we did not
                find, many decisions where courts have considered the meaning of
                "preside [sl" in the context of this rule, despite its wide adoption.     See
                Charles Gardner Geyh et at, Judicial Conduct and Ethics § 4.14[1] at 4-57
                (6th ed. 2020) (noting that Model Rule 2.11(A)(6)(d) is "relatively clear" and
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      3
                     therefore has not been a "litigation-breeded I"); Dana Ann Remus, Just
                     Conduct: Regulating Bench-Bar Relationships, 30 Yale L. & Pol. Rev. 123,
                     138-39 n.74 (2011) (listing 18 states aside from Nevada that adopted the
                     2007 ABA Model Code).
                                 Those courts that have adopted this rule and addressed the
                     issue, however, have recognized that a judge's mere administrative contact
                     with a case is not enough to trigger the rule's mandatory disqualification
                     requirement.   For example, the Ohio Supreme Court concluded that a
                     challenged appellate judge did not "preside[ ]" over a matter where he, while
                     tasked with overseeing case assignments in the trial court, only signed an
                     order transferring the case from one department to another.              In re
                     Disqualification of Tucker, 193 N.E.3d 593, 594 (Ohio 2022). The court thus
                     rejected the appellant's argument that Ohio's equivalent rule to NCJC
                     2.11(A)(6)(d) mandated disqualification under those facts.         Id.     An
                     Oklahoma appellate court similarly rejected an argument that this rule
                     required disqualification of a judge sitting on an appeal from a parental
                     rights termination order where the judge previously had limited
                     involvement in the appellant's criminal case. In re L.M., 276 P.3d 1088,
                     1108 (Okla. Civ. App. 2012) (describing the judge's involvement in the
                     criminal case as "accepting [the appellant's] waiver of preliminary hearing,
                     his stipulation to the State's application to revoke, and sentencing [him]
                     pursuant to a negotiated plea agreement").
                                 These authorities demonstrate an understanding that a judge
                     does not "preside ll" over a matter, as that term is used in the
                     disqualification rule, merely because a case was administratively assigned
                     to a judge. Rather, to preside over a matter within the meaning of the
                     disqualification rule, the judge must have exercised some control or
                     authority over the matter in the lower court. And here, it is undisputed
SUPREME COURT
        OF
     NEVADA


(0) 1947A    42040
                                                          4
                that the parties filed no motions in the case while it was assigned to Justice
                Herndon in district court and he neither decided'any matters nor heard any
                argument. Thus, he exercised no control or authority over the matter in
                district court. IfJustice Herndon participates in this matter as an appellate
                justice, he will not be reviewing his own decisions on appeal, as he made
                none while the case was assigned to him in district court. Thus, while
                Justice Herndon technically was assigned to the case in district court, the
                relevant facts demonstrate that he took no action in it during the period of
                his assignment and so did not "preside[ ]" over it in such a way that NCJC
                2.11(A)(6)(d) mandates his disqualification.
                                              CONCLUSION
                              NCJC 2.11(A)(6)(d) requires disqualification where a judge's
                "impartiality might reasonably be questioned" because             the judge
                "previously presided as a judge over the matter in another court." As he did
                not "preside[ 1" over this matter in the district court within the meaning of
                the disqualification rule, the rule does not require Justice Herndon's
                disqualification. We therefore deny Taylor's motion.




                                                   Hardesty


                We concur:


                                            C.J.                ..4441.4.0
                Par aguirre                                Stiglich



                Cadish                                     Pickering

SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                     5